Title: To James Madison from Oliveira & Sons, 26 October 1810 (Abstract)
From: Oliveira & Sons
To: Madison, James


26 October 1810, Norfolk. After their 29 Sept. letter to JM the firm had several orders for the Madeira wine they recently imported, but they declined selling any before hearing from JM. The hogshead ordered in JM’s letter of 14 Oct. was sent to Fredericksburg yesterday, and they regret they are able at present to send only “the two remaining qrCasks; and another, in which we will put the balance of a hogshead fined, for the use of some freinds.” The three casks will be addressed to the collector at Alexandria. Also offer JM some “L P. dry Lisbon wine” which “is of such quality, as we can recommend for table use.”
